DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 01/13/21, claims 1 and 5-6 have been amended, claim 12 has been withdrawn-amended, and claims 13-20 have been withdrawn. 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 01/13/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
	As per Applicant’s Restriction/Election Requirement remarks, after further reconsideration, the Examiner basically maintains the claims 12-16 as being withdrawn, for substantially the same reasoning/rational as discussed in the last Office action as filed on 10/13/20.

Claim Rejections - 35 USC § 102
4.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.    	Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weldemariam et al (2020/0143300 A1).
Regarding claim 1, Weldemariam et al discloses a building management system comprising:
one or more building management devices (Fig. 1, including 104);
one or more building management clients (652, 662) configured to be used by a user (302, 652, 656) to access the one or more building management devices (Figs. 2-3 and 6, paras. [0033-0035], [0084-0091], [0117-0118]); and
wherein at least one of the one or more building management devices (104) and at least one of the one or more building management clients (652, 662) are each a blockchain node (312, 721-723) of a blockchain network (100, 310) for the building management system (abs.; Figs. 1, 4, 5A and 6-7; paras. [0052], [0056], [0090-0092], [0097-0100], [0103-0104], [0118]), [0121], [0125-0126]), and
each transaction between blockchain nodes is assigned a transaction token that is sent and saved to each blockchain node of the blockchain network (abs.; Fig. 2; paras. [0057], [0005], [0078]).
Note: Applicant’s specification discloses that a plurality of blockchain nodes (46) may be utilized, wherein the plurality of blockchain nodes are also represented as claimed “one or more building management devices 1-4, 12a-12d“, “building management clients 1-2, 14a-14b”, and “User Accounts/access 1-2, 16a-16b” (Fig. 4; paras. [0040], [0046-0048]), emphasizing a broadness of the claimed “blockchain nodes”.
Regarding claim 2, Weldemariam et al discloses one or more user accounts associated with users of the building management system, and wherein at least one of the one or more user accounts is a blockchain node of the blockchain network (paras.  [0090-0091], [0103]).
Regarding claim 3, Weldemariam et al discloses, wherein the one or more building management devices include devices of a video surveillance system (paras. [0050], [0075]).
Regarding claim 4, Weldemariam et al discloses, wherein the one or more building management clients include one or more of a thick client, a web client, and a mobile application (para. [0134]).
Regarding claim 5, Weldemariam et al discloses, wherein the transaction token is saved in a distributed ledger (216) at each blockchain node of the blockchain network (Fig. 2; para. [0078]).
Regarding claim 6, Weldemariam et al discloses, wherein the transaction token comprises a cryptographic signature (para. [0085]).
Regarding claim 7, Weldemariam et al discloses, wherein data produced by a building management device of the one or more building management devices is assigned a transaction token by the building management device and the transaction token is sent to and saved at each blockchain node of the blockchain network (para. [0057]).
Regarding claim 8, Weldemariam et al discloses, wherein when a blockchain node receives a user initiated transaction request, the blockchain node that receives the user initiated transaction request sends a transaction token that corresponds to the user initiated transaction request to all other blockchain nodes for approval (paras.  [0103], [0084]).
Regarding claim 9, Weldemariam et al discloses, wherein when a threshold value of blockchain nodes have approved the user initiated transaction request, the blockchain node that received the user initiated transaction request allows the transaction (abs.; paras.  [0101], [0125]).
Regarding claim 11, Weldemariam et al discloses, wherein the user initiated transaction request includes one or more of adding data to one or more building management devices, deleting data from one or more building management devices, and updating data of one or more building management devices (paras.  [0035-0036], [0051], [0058]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Weldemariam et al (2020/0143300 A1) in view of Kim et al (2019/0349185 A1).
Regarding claim 10, Weldemariam et al discloses the threshold value of blockchain nodes and the blockchain nodes of the blockchain network as discussed above.
Weldemariam et al does not seem to particularly/explicitly disclose wherein the threshold value of blockchain nodes is less than one hundred percent (100%) of the blockchain nodes of the blockchain network.
However, Kim et al teaches block generation method in blockchain-based system comprising the blockchain management device or the blockchain nodes may change the block generation node condition according to predetermined configuration information, which include a first block generation node condition in a case where such configuration information is equal to or less than a threshold value and a second block generation node condition in a case where such configuration information is more than the threshold value, in order to initiate generation of a new block based on determination that a block generation node condition, that is based on the block generation authority, has been satisfied (abs.; paras.  [0044], [0015]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the building management system as taught by Weldemariam et al to incorporate/combine Kim et al’s teaching as above, so that the threshold value of blockchain nodes is less than one hundred percent (100%) of the blockchain nodes of the blockchain network, in order to properly initiate generation of a new block based on determination that the block generation node condition, that is based on the block generation authority, has been satisfied.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Webster et al (2020/0127843 A1), Process for managing escrow payments between multiple parties.
B)	Roets et al (2019/0095631 A1), Security systems and methods based on cryptographic utility token inventory tenure.
C)	DiTomaso (2019/0279241 A1), Content based mining via blockchain.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483